Citation Nr: 1700309	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  09-31 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which was received by the Veteran in November 2008.

The Board notes that in the October 2008 rating decision, the RO granted service connection only for left ear hearing loss, assigning a noncompensable disability rating, and the Veteran disagreed with the initial rating assigned and the denial of service connection for right ear hearing loss.  In a January 2015 rating decision, the RO granted service connection for right ear hearing loss as well; however, the RO continued a noncompensable disability rating for the now service-connected bilateral hearing loss.  Consequently, the issue before the Board is entitlement to a compensable disability rating for bilateral hearing loss.

The Veteran appeared and presented testimony at a Board hearing held at the RO before the undersigned Veterans Law Judge (VLJ) in January 2016.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the VLJ complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The claims file contains VA treatment records documenting the Veteran's dizziness.  A June 2008 addendum treatment note indicates the Veteran had symptoms suggestive of benign paroxysmal positional vertigo (BPPV), and October 2008 and December 2008 VA primary care records document the Veteran's ongoing complaints of dizziness with positional change.  An April 2009 VA audio consultation note documented the Veteran's complaints of constant bilateral tinnitus, high frequency sensorineural hearing loss, and symptoms sometimes indicative of retrocochlear pathology.  On absolute and interwave latency testing, results were found to be indicative of cochlear pathology consistent with the hearing test results.  At the September 2009 VA audiological examination, the Veteran also endorsed experiencing dizziness or vertigo once or twice a month.  The Board finds that such evidence raises the issue of entitlement to service connection for an ear disorder resulting in dizziness/BPPV, to include as secondary or related to the Veteran's bilateral hearing loss and tinnitus.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over it at this time.  An informal claim of entitlement to service connection for an ear disorder resulting in dizziness/BPPV, to include as secondary or related to the Veteran's bilateral hearing loss and tinnitus is therefore found to have been raised by the record, and is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

During the pendency of the appeal period, the evidence demonstrates, at worst, a Level II hearing impairment of the right ear and a Level II hearing impairment of the left ear; the Veteran's decreased hearing acuity has manifested in difficulty understanding spoken communication, particularly on the telephone, in large rooms, while driving, and when otherwise in the presence of background noise, and the need to turn up the television because he cannot hear well, none of which are found to be exceptional or unusual manifestations of a hearing loss disability such as would render the available schedular ratings inadequate.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In the present case, the Veteran is challenging the initial disability rating assigned following a grant of service connection for hearing loss.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).   

The Board also finds that VA's duty to assist has been satisfied.  Statements from the Veteran and VA and private treatment records have been obtained and associated with the file.  The Veteran has at no time referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim for a compensable initial disability rating for service-connected bilateral hearing loss.  

The Board acknowledges that the claims file includes VA audio consultation notes from December 2008, December 2009, and August 2014 that describe the overall results of audiometric testing, but for which the actual numeric results for the audiograms are not of record.  While the case could be returned to the AOJ to associate such records with the file, the Board finds that remand to complete such development is counter-indicated at this time, because the evidence currently of record includes audiograms from both before and after these dates which sufficiently document the progression of the Veteran's hearing loss disability and which overwhelmingly supports the determination made herein.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Additionally, the Veteran was afforded the opportunity to present testimony before the undersigned VLJ, and did so in January 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issue on appeal and the Veteran discussed his medical treatment and the functional effect of his disability. The Veteran has further not suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2). 
 
VA has additionally provided the Veteran with a number of audiological examinations in connection with the present claim.  Pursuant to the Board's March 2016 remand instructions, an additional audiological examination was provided in April 2016 to assess the current severity and manifestations of the Veteran's bilateral hearing loss.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the April 2016 examination to be adequate, as the examiner personally interviewed and examined the Veteran, and provided the information necessary to evaluate the Veteran's service-connected hearing loss disability under the applicable rating criteria.  The examiner also recorded the Veteran's reported symptoms regarding functional impairment caused by the hearing loss disability, as required by the holding of the Court in Martinak v. Nicholson.  See 21 Vet. App. 477, 455-56 (2007).  The April 2016 examination report is therefore found to substantially comply with the March 2016 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially, if not exactly, complied with).  

Additionally, there is no evidence to indicate that there has been a material change in the severity of the Veteran's bilateral hearing loss since he was last examined in April 2016.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4). 

The available records and medical evidence have been obtained in order to make an adequate determination.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II.  Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

III.  Hearing Loss

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.  See 38 C.F.R. § 4.85 (2016).

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2016).  If impaired hearing is service-connected for only one ear, the non-service-connected ear is to be assigned a Roman Numeral designation of I for purposes of utilizing Table VII.  38 C.F.R. § 4.85(f).

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

IV.  Background and Analysis

The Veteran contends that he is entitled to a compensable initial disability rating for his service-connected bilateral hearing loss disability, given the extent of his diminished hearing acuity and his need to wear hearing aids.  He initially filed his claim for entitlement to service connection for bilateral hearing loss in November 2007.

The Veteran underwent VA audiological evaluation at an August 2007 audio consult.  He denied ear pain, ear infection, drainage from the ears, history of ear surgery or head injury, and dizziness.  Pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
 Average
1K-4K
RIGHT
10
10
15
25
35
 21
LEFT
5
5
10
30
40
 21

Speech audiometry revealed speech recognition ability of 96 percent for each ear, using the Maryland CNC speech recognition test.  These scores correlate to a Roman Numeral I for each ear under Table VI of 38 C.F.R. § 4.85.  A noncompensable rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.  

A December 2008 VA audio consult note indicates that the Veteran was seen for a hearing evaluation and that the audiogram revealed significant high frequency hearing loss in both ears between 3000 and 8000 Hertz, worse in the left ear.  

The Veteran underwent audiological evaluation at a September 2009 VA examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
 Average
1K-4K
RIGHT
10
10
20
30
45
 26
LEFT
15
10
20
40
55
 31

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 84 percent in the left ear, using the Maryland CNC speech recognition test.  These scores correlate to a Roman Numeral I for the right ear and Roman Numeral II for the left ear under Table VI of 38 C.F.R. § 4.85.  A noncompensable rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.  

At the September 2009 VA examination, the Veteran endorsed then experiencing/ever having experienced periods of dizziness, fullness/plugged sensation in the left ear, ringing bilaterally.  He also endorsed difficulty communicating on the telephone, watching television, understanding speech when in large rooms such as church/synagogue/theater, listening to females, hearing in a restaurant, at family gatherings, or when someone is whispering and also when he is in a car.  The Veteran said he had the most difficulty with comprehension and understanding what people are saying and when he misunderstands, he asks the speaker to repeat themselves, pretends to have heard, ask someone else what was said, and become annoyed at not being able to understand.  He further stated that his employer had urged him to have his hearing evaluated, that he experienced dizziness or vertigo one or two times per month, and that his hearing loss had caused extreme difficulty in his life.

A December 2009 VA audio consult note indicates that audiometric testing was performed which demonstrated normal hearing through 2000 Hz with mild-moderate loss in the higher frequencies, more in the left ear.  Speech discrimination was described as "good" at 92 percent for the right ear and 88 percent for the left ear.

An August 2014 VA audio consult note indicates that audiometric testing was performed which demonstrated bilateral normal hearing sensitivity between 250 and 1000 Hz dropping to mild to moderate sloping sensorineural hearing loss between 2000 and 8000 Hz.  Word recognition scores were documented as 90 percent for the right ear and 100 percent for the left ear.

The Veteran underwent audiological evaluation at a November 2014 VA examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
 Average
1K-4K
RIGHT
10
5
20
35
45
26 
LEFT
5
5
30
50
55
35 
	
Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear, using the Maryland CNC speech recognition test.  These scores correlate to a Roman Numeral II for each ear under Table VI of 38 C.F.R. § 4.85.  A noncompensable rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.  At the November 2014 examination, the Veteran complained that he could not hear well and needed to look at his wife to be able to understand what she was saying.  He further stated that he especially has trouble hearing when there is other noise or when driving.

The Veteran underwent audiological evaluation in connection with a December 2015 VA audio consult.  Pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
 Average
1K-4K
RIGHT
10
10
20
45
55
 33
LEFT
10
15
25
55
60
 39

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear, using the Maryland CNC speech recognition test. These scores correlate to a Roman Numeral II for each ear under Table VI of 38 C.F.R. § 4.85.  A noncompensable rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.  

At the January 2016 Board hearing, the Veteran's representative stated that the Veteran reads lips, and that more often than not, if the Veteran is having a hard time understanding someone, it is because he is not looking at their face.  The Veteran was noted to wear hearing aids and described having a hard time understanding people if not looking at them and having a hard time understanding his kids on the telephone.  The Veteran described having a headache and being somewhat mad all the time due to the constant ringing in his ears.  The Veteran testified that at the time of the Board hearing, he had been retired for about eight years, had previously driven a truck for a living, and that he retired because he could no longer pass the work physical due to his diabetes.  The Veteran reported that his hearing aids help him a lot, and that he can talk on the phone with difficulty understanding, but that his kids say he is always yelling at them.

The Veteran most-recently underwent audiological evaluation at an April 2016 VA examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
 Average
1K-4K
RIGHT
25
30
35
50
55
43 
LEFT
25
30
35
55
65
46 

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear, using the Maryland CNC speech recognition test.  These scores correlate to a Roman Numeral II for each ear under Table VI of 38 C.F.R. § 4.85.  A noncompensable rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.  The Veteran reported difficulty understanding people in communication situations.  

The evidence thus demonstrates that the Veteran's bilateral hearing loss disability does not meet the numeric criteria for a compensable disability rating under Diagnostic Code 6100 at any point during the relevant appeal period, even when considering potential applicability of staged ratings.  Accordingly, an initial compensable disability rating for service-connected bilateral hearing loss may not be awarded on a schedular basis.

The Board has also considered whether a compensable evaluation may be awarded for service-connected bilateral hearing loss on an extra-schedular basis.  The potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The evidence of record does not indicate that the Veteran's bilateral decreased hearing acuity would be more-appropriately evaluated under a different diagnostic code.  In considering whether the Veteran's hearing loss would be more-appropriately evaluated under the various provisions of 38 C.F.R. § 4.87, Diseases of the Ear, the Board acknowledges that the evidence of record indicates that the Veteran has suffered from bouts of dizziness, and was diagnosed with BPPV/cochlear pathology following testing in late 2008/early 2009.  As the Veteran's bilateral hearing loss was awarded service connection as caused by excessive noise exposure during military service, the question of whether his dizziness/cochlear pathology is etiologically related to his hearing loss and/or was caused by the same noise exposure during service has been raised by the record and is being referred to the AOJ for initial consideration in the "Introduction" section of this decision.  For the Board to award a separate evaluation for an ear disorder manifesting in dizziness/vertigo would be premature at this time, as a determination as to whether service connection is warranted for such disorder has not yet been rendered by the AOJ.      

The Board has further considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not demonstrate such an exceptional disability picture that the available schedular evaluations for bilateral hearing loss are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board finds that hearing and communicative difficulties are an expected consequence of decreased hearing acuity, and are not so unusual or exceptional for a bilateral hearing loss disability as to render them insufficiently contemplated by the rating criteria.  As noted above, the Veteran has previously been provided with a diagnosis of BPPV, and his symptoms of dizziness have not, as of yet, been directly linked to his hearing loss so as to require consideration of that symptom as part of the hearing loss disability potentially necessitating extraschedular consideration.  If an ear disorder resulting in dizziness/vertigo is found related to the Veteran's hearing loss on a secondary basis and/or etiologically related to military service, the symptom of dizziness/vertigo would be considered and compensated for under that separate diagnostic code.  As such, it cannot be said that the available schedular evaluation for the Veteran's bilateral hearing loss is inadequate.  As discussed above, there are higher ratings available under the applicable diagnostic code for diminished hearing acuity a greater severity, but the Veteran's disability is not productive of such manifestations.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also notes that the Veteran has additionally been awarded service-connection for posttraumatic stress disorder to include alcohol abuse, diabetes mellitus, type II to include erectile dysfunction, moderate non-proliferative diabetic retinopathy, and tinnitus.  Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit held that a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the evidence does not demonstrate, and the Veteran has not asserted, that there are additional symptoms or disability associated with his service-connected conditions that have not yet been adequately covered by the rating criteria for each individual condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record, and the unemployability is at least in part due to the disability for which the increased rating is being sought.  Although the Veteran testified at the Board hearing that he retired from his work as a truck driver because he could no longer pass the physical necessary for that position, he indicated that this was due to his diabetes and his inability to "keep [his] sugar down to their standard."  While the Veteran has stated that his employer strongly suggested that he have his hearing tested, he at no time has asserted that his employment was imperilled by his hearing loss.  The record does not otherwise reflect, that his service-connected hearing loss, either alone or in combination with other service-connected disability, renders him unable to obtain or maintain substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised in connection with the Veteran's claim for entitlement to an initial compensable rating for service-connected bilateral hearing loss. 

In conclusion, the weight of the evidence is against a finding of entitlement to a compensable initial evaluation for bilateral hearing loss on a schedular or extraschedular basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable, and the appeal must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

An initial compensable disability rating for service-connected bilateral hearing loss is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


